Citation Nr: 1718061	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-43 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1957 to February 1964. His military decorations include the Airborne Qualification Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision of the Denver, Colorado, Regional Office (RO).

On his July 2016 VA Form 9, the Veteran requested a Travel Board hearing. On an October 2016 hearing request form, the Veteran indicated that he wished to draw his hearing request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bilateral knee disorder, bilateral hip disorder, and lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Tinnitus originated during service.

2.  Bilateral hearing loss was not caused by service.

3.  The Veteran does not have a current left or right ankle disorder.




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

3.  The criteria for service connection for left and right ankle disorders have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. On his March 2014 claim form, the Veteran signed the form asserting that he received the notice attached to the application form which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The notice was issued to the Veteran prior to the August 2014 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system, including tinnitus and hearing loss, is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Additionally, as chronic diseases, tinnitus and hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).



A.  Tinnitus

The Veteran is competent to report that tinnitus in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. In a March 2014 statement, the Veteran wrote that he was attached to a weapons platoon while in service and had noise exposure due to 50 millimeter machine guns, howitzers, M1s, grenades, and mortars. He also reported noise exposure from airplanes while doing parachute jumps, maneuvers, and being transported between bases.

At his August 2014 VA audiological examination, the Veteran reported in-service noise exposure resulting from infantry weapons, generators, trucks, and ambulances. The Veteran reported that he probably had tinnitus in service. The examiner stated that a medical opinion could not be advanced without resorting to speculation and stated that "[t]he date of onset may or may not be related to military service." The United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). 

It is not evident from the record that the examiner's use of the phrase "without resorting to speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely her own. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given these facts, the Board finds that the August 2014 VA audiological examination is of limited probative value.

On his January 2015 notice of disagreement (NOD), the Veteran reported that his tinnitus began in service and has continued since that time. In a June 2015 VA treatment record, the Veteran reported constant bilateral tinnitus which began in service.

The evidence is at least in equipoise as to whether the Veteran's tinnitus began in service. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence is at least in equipoise with regard to the cause of the Veteran's tinnitus, service connection is warranted and the claim is granted.



B.  Bilateral Hearing Loss

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). The Veteran has bilateral sensorineural hearing loss that meets these requirements.

In January 1957, July 1957, and January 1960, the Veteran was given whisper tests. He had auditory acuity of 15/15 in both ears on all three examinations. The Court has directed that auditory acuity of 15/15 is normal. Smith v. Derwinski, 2 Vet. App. 137, 140 (1992). He also had a 1 on his physical profile for hearing on all three examinations. On reports of medical history completed at each examination, the Veteran did not indicate any hearing difficulty.

At his January 1964 physical examination for service separation, the Veteran was provided an audiological examination. It is unclear whether the auditory thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units. As use of ISO-ANSI units was not required until 1975, the Board will assume the Veteran's test results were reported in ASA units. At the January 1964 physical examination for service separation, the Veteran exhibited, pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
--
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
--
20 (25)

The Veteran was assessed as having a high degree of physical fitness in all medical categories, including hearing, assigned a "1" rating assessing (relevant category) under the PULHES profile system, indicating that the Veteran's (relevant category) was then in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). He did not report any hearing difficulty on a report of medical history completed at that time.

In a March 2014 statement, the Veteran wrote that he was attached to a weapons platoon while in service and had noise exposure due to 50 millimeter machine guns, howitzers, M1s, grenades, and mortars. He also reported noise exposure from airplanes while doing parachute jumps, maneuvers, and being transported between bases. 

At his August 2014 VA audiological examination, the Veteran reported in-service noise exposure resulting from infantry weapons, generators, trucks, and ambulances. He was diagnosed with bilateral sensorineural hearing loss. However, the examiner opined that the Veteran's hearing loss was not caused by service as his hearing was normal at service separation and "[t]here is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma." The examiner also noted that the Veteran did not have a positive threshold shift in his hearing in either ear.

A June 2015 VA treatment record states that the Veteran reported hearing loss since his time in the military.

The preponderance of the evidence is against a finding that bilateral hearing loss originated during or was caused by service. Although the Veteran had in-service noise exposure, his hearing was normal at service separation. The VA examiner concluded that his in-service noise exposure did not cause his hearing loss. Although the Veteran reported that he had hearing loss since service, he is not competent to report this. Hearing loss requires specialized medical knowledge and audiometric testing to determine whether a disability is present. Therefore, service connection is not warranted and the claim is denied.

C.  Bilateral Ankle Disorder

At his August 2014 VA examination, the examiner indicated that the Veteran did not have an ankle disorder. The Veteran reported in-service ankle pain following a parachute jump and stated that he was seen and diagnosed with a bilateral ankle sprain. He reported intermittent ankle pain since that time. 

Under the law, pain alone, without a diagnosed or identifiable underlying  condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).

Service treatment records are silent as to any in-service ankle disorder, injury, treatment, or complaints. On examination, the Veteran's ankles were normal.

As there is no indication in the record that the Veteran has a current ankle disorder, service connection is not warranted and the claim is denied.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral ankle disorder is denied.




REMAND

Remand of the issues of service connection for a bilateral knee disorder, a bilateral hip disorder, and a lumbar spine disorder is necessary to obtain a medical opinion which addresses whether the Veteran's in-service parachute jumps and the injuries he reported caused his disabilities. The August 2014 VA medical opinions do not address the Veteran's reported in-service injuries or his noted history of parachute jumps.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Return the file to the VA examiner who conducted the August 2014 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA examinations to obtain an opinion as to the nature and etiology of his knee, hip, and lumbar spine disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each of the following was caused by any in-service injury, including those reported by the Veteran:
	--left knee disorder
	--right knee disorder
	--left hip disorder
	--right hip disorder
	--lumbar spine disorder

b.  whether each of the following was caused by the Veteran's many in-service parachute jumps:
	--left knee disorder
	--right knee disorder
	--left hip disorder
	--right hip disorder
	--lumbar spine disorder


c.  whether the Veteran's current left knee disorder was caused by his in-service left knee sprain with effusion.

The examiner's attention is drawn to the following:

*DD214 stating that the Veteran was awarded a Parachutist Badge.

*Service personnel records indicating that the Veteran was a member of the 101st Airborne Division.

*Service treatment records indicating a June 1959 left knee injury resulting from the Veteran falling in a hole and for which he was put on a physical profile and was diagnosed with a left knee sprain with effusion.

*March 2014 written statement from the Veteran describing injuries resulting from bad landings during parachute jumps, including a jump into 125 mile per hour winds, and describing a knee injury while jumping in West Berlin.

*History of injuries as reported by the Veteran at his August 2014 VA examination.

*January 2015 NOD with written statements from the Veteran about the history of his disorders. 

2.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


